DETAILED ACTION
	This is in response to communication received on 5/20/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 1/7/21 and 4/30/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/21 has been entered.
 
Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 is depending from now cancelled claim 17. It is the opinion of the Examiner that claim 18 is meant to depend from claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6, the claim from which claim 15 depends, has been amended to include the subject matter of 15 and thereby claim 15 is no longer limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Linford et al. US PGPub 2016/0291226 hereinafter LINFORD in view of Hirosawa et al. US PGPub 2016/0056412 hereinafter HIROSAWA on claims 6-8, 10-16, 19-20 is withdrawn.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Linford et al. US PGPub 2016/0291226 hereinafter LINFORD in view of Hirosawa et al. US PGPub 2016/0056412 hereinafter HIROSAWA and Linford et al. US PGpub 2008/0240479 hereinafter LINFORD2 on claims 1-5, 9-10, and 17-18 is withdrawn.
Claims 1-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Diwan et al. US PGPub 2016/0291209 hereinafter DIWAN in view of Honda US PGPub 2015/0099126 hereinafter HONDA and Hirosawa et al. US PGPub 2016/0056412 hereinafter HIROSAWA.
As for claim 1, DIWAN teaches “A silicon dioxide conformal-coating can be located between the silane conformal-coating and the ribs 12… The silicon dioxide conformal-coating can be… or the middle conformal-coating 13m” (paragraph 88, lines 1-6), “WGP 30 in FIG. 3 includes a conformal-coating 13 with three layers: the proximal conformal-coating 13P, the distal conformal-coating 13d, and a middle conformal-coating 13m located between the proximal conformal-coating 13P and the distal conformal-coating 13d” (paragraph 95, lines 1-5; see further Fig. 3) and “A wire grid polarizer (WGP)” (abstract, line 1), i.e. A method of applying a silicon dioxide coating on a polarizer.
DIWAN further teaches “Plasma cleaning the WGP… Plasma cleaning can generate more reactive groups on the surface (i.e. surface of the ribs 12, proximal conformal-coating 13p or middle conformal-coating 13m), thus improving bonding… Non-limiting examples of plasma include O2” (paragraph 118-120), i.e. activating a surface of the polarizer with an oxygen plasma.
 (paragraph 88, lines 1-2), i.e. deposit the silicon dioxide coating onto the surface of the polarizer.
DIWAN is silent on in an oven, the method comprising performing a deposition step in the oven at least three times, the deposition step including the following steps in the following order… injecting a solution and water into the oven, the solution including tetrakis(dimethylamino)silane dissolved in cyclohexane and the oven having an internal pressure and temperature for the solution and the water to be a gas inside of the oven; and reacting the terakis(dimethylamine)silane with the water to vapor.
In fact, Examiner notes that DIWAN appears to be entirely silent on the method by which this silicon dioxide layer is applied.
HONDA teaches “a linear polarizing plate (polarizer) 5 disposed on the other surface of the film base material 1” (paragraph 49, lines 10-13) and “The first barrier layer according to the present invention contains an inorganic material… Oxides, nitrides, or oxide-nitrides of a metal selected from Si, Al, In, Sn, Zn and Ti are more preferably used, and, in particular, oxides, nitrides, or oxide-nitrides of at least one of Si and Al are preferably used” (paragraph 65), i.e. applying a silicon dioxide coating onto the surface of a substrate. 
HONDA further teaches “Meanwhile, the chemical vapor deposition (CVD) method is a method of supplying a raw material gas containing a component of a target thin film to the base material and depositing a film by chemical reaction on the substrate surface or gas phase. Further, there is a method of generating plasma or the like for the purpose of activating the chemical reaction, and examples thereof include a plasma CVD method” (paragraph 76, lines 1-5). Examiner notes that in HONDA’s CVD method there is inherently a chamber in which the reaction takes place and that the claim term oven is not specifically defined nor limited within the claim such that it can encompasses a plasma chamber, i.e. a plasma oven. Thereby, HONDA teaches i.e. injecting… reactants into the oven… and the oven having an internal pressure and temperature for the reactants to be a gas inside of the oven as it teaches the reaction taking place in a gas phase and such conditions would be necessary for the materials to be in  gas phase.  A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
	HONDA further teaches “As a raw material gas, a raw material gas becoming a desired inorganic layer may be appropriately selected, and for example, examples thereof include a metal compound such as a silicon compound” (paragraph 77, lines 1-4) and “Among them, examples of the silicon compound include… tetrakisdimethylaminosilane” (paragraph 78, lines 1-14), i.e. wherein the reactant is tetrakis(dimethylamino)silane.
HONDA further teaches “The first barrier layer may have a laminate structure formed of plural sub layers. In this case, the respective sub layers may have the same composition or different compositions. In a case where the first barrier layer includes a sub layer, the number of sub layers is generally about 1 to 100” (paragraph 72), i.e. a range that overlaps with performing a deposition step in the oven at least three times. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art to use the plasma CVD method of HONDA to form the silicon dioxide layer of DIWAN such that the process includes in an oven, the method comprising performing a deposition step in the oven at least three times, the deposition step including the following steps in the following order… injecting reactants into the oven, the reactants including tetrakis(dimethylamino)silane… the oven having an internal pressure and temperature for the reactants to be a gas inside of the oven   because HONDA teaches that such a method was known in the 
	HONDA is silent on injecting a solution and water in the oven, the solution including tetrakis(dimehtylamino)silane dissolved in cyclohexane… and reacting the tetrakis(dimethylamino)silane with the water to vapor. 
	HONDA is silent on the reactants involved in the CVD method other than the tetrakis(dimethylamino)silane.
	HIROSAWA teaches “The present invention provides an organic electroluminescent element containing a flexible substrate having thereon: a first gas barrier layer” (abstract, lines 1-3), "An inorganic sealing layer is formed" (paragraph 283, line 1), and "An inorganic sealing layer is preferably formed with a compound such as inorganic oxide, inorganic nitride, and inorganic carbide having a high sealing property. Specifically, it may be formed with: SiOx" (paragraph 286, lines 1-4).
HIROSAWA further teaches "The inorganic sealing layer may be formed with an atmospheric pressure plasma method by selecting conditions of: an organic metal compound as a raw ingredient (it is called as a raw material), a decomposition gas, a decomposition temperature, an input electric power. By a suitable selection, it is possible to selectively make a composition of: silicon oxide" (paragraph 288, lines 1-7) and "Examples of a decomposition gas which decomposes these raw material gasses containing silicon and produces an inorganic sealing material are: ... water vapor" (paragraph 292, lines 1-6).
	HIROSAWA teaches "As a raw material for forming the above-described inorganic sealing layer, it may be used any silicon compounds of gas, liquid and solid sates at ambient temperature and pressure ... when it is a liquid or a solid, it is used after evaporating with a means such as heating, bubbling, reduced pressure or ultrasonic irradiation ... moreover it may be used by diluting with a solvent, and organic solvents such as methanol, ethanol, and n-hexane," (paragraph 290, lines 1-9), HIROSAWA injecting a solution and water in the oven, the solution including tetrakis(dimehtylamino)silane dissolved in cyclohexane.
	HIROSAWA teaches "The above-described discharge gas and a reactive gas are mixed, and this is supplied as a thin layer forming (mixture) gas in an atmospheric pressure plasma generating apparatus (plasma generating apparatus) to result in formation of a layer" (paragraph 294, lines 1-5), i.e. reacting the tetrakis(dimethylamino)silane with the water to vapor deposit the silicon dioxide.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the injection method of HIROSAWA in the combined process of HONDA and DIWAN such that the process includes injecting a solution and water in the oven, the solution including tetrakis(dimehtylamino)silane dissolved in cyclohexane… and reacting the tetrakis(dimethylamino)silane with the water to vapor because HIROSAWA teaches that such a method can provide the reactants to a plasma CVD chamber so that the formation of a silicon dioxide can take place.
	As for claim 2, DIWAN teaches “A silicon dioxide conformal-coating can be located between the silane conformal-coating and the ribs 12… The silicon dioxide conformal-coating can be… or the middle conformal-coating 13m” (paragraph 88, lines 1-6), “WGP 30 in FIG. 3 includes a conformal-coating 13 with three layers: the proximal conformal-coating 13P, the distal conformal-coating 13d, and a middle conformal-coating 13m located between the proximal conformal-coating 13P and the distal conformal-coating 13d” (paragraph 95, lines 1-5; see further Fig. 3), i.e. wherein vapor depositing the silicon dioxide coating onto the polarizer includes: filling gaps between raised structures on the polarizer the raised structures extending from a substrate; and covering a distal end of the raised structures, farthest from the substrate, forming a continuous layer of the silicon dioxide coating over the raised structures at the distal end.
As for claim 3, DIWAN teaches “Thus, one or more of the proximal conformal-coating 13p, the middle conformal-coating 13m, and the distal conformal- coating 13d can have a thickness Tp, Tm, or Td that is at least 0.1 in one aspect, at least 0.5 nanometers in another aspect, or at least 1 nanometer in another aspect” (paragraph 53, lines 11-15), i.e. a range that overlaps with the deposition step in the oven at least three times forms the silicon dioxide coating, after the repeated deposition steps, with a thickness of ≥ 30 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 4, DIWAN and HONDA are silent on the solution.
HIROSAWA teaches "it may be used by diluting with a solvent" (paragraph 290, lines 7-8), wherein the dilution is in any range, i.e. a range that overlaps with wherein the solution includes ≥ 10 and ≤40 volumetric percent tetrakis(dimethylamino)silane dissolved in ≥ 60 and ≤90 volumetric percent cyclohexane.
HIROSAWA further teaches "Therefore, with respect to the inorganic sealing layer, it is preferable to employ a material having a function of preventing penetration of water or oxygen" (paragraph 284, lines 3-6).
It would have been obvious to one of ordinary skill before the effective filing date to have a range that overlaps with wherein the solution includes ≥ 10 and ≤40 volumetric percent tetrakis(dimethylamino)silane dissolved in ≥ 60 and ≤90 volumetric percent cyclohexane in the process of LINFORD because HIROSAWA teaches that such coating steps can produce the necessary gas phase reactants to a plasma CVD chamber such that a silicon dioxide coating can be formed.
In the alternative, it is well within the skill of the ordinary artisan to design the composition such that the tetrakis(dimethylamino)silane is properly diluted in the solvent such that a solution is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617  F.2d 272, 205 USPQ215.
As for claim 5, DIWAN and HONDA are silent on the solution and the water.
HIROSAWA teaches "When a deposition gas contains a raw material gas and a reactive gas, it is preferable that the deposition gas contains the reactive gas at a percentage not too higher than the theoretical percentage of the reactive gas required for complete reaction of the raw material gas and the reactive gas. If the percentage of the reactive gas is too high, the obtained gas barrier layer 122 cannot yield a sufficient distribution of light" (paragraph 396), i.e. wherein the ratio of the gases used in a plasma deposition process effect the final product. 
Thereby, it would have been within the skill of the ordinary artisan at the time of effective filing to design the volumetric percent ratio of the solution to the water injected into the oven such that a desired silicon dioxide coating is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 6, Examiner notes that in paragraph 13 of the specification, metal oxide is specifically defined as including both metal oxides and metalloid oxides.
DIWAN teaches “A silicon dioxide conformal-coating can be located between the silane conformal-coating and the ribs 12… The silicon dioxide conformal-coating can be… or the middle conformal-coating 13m” (paragraph 88, lines 1-6), “WGP 30 in FIG. 3 includes a conformal-coating 13 with three layers: the proximal conformal-coating 13P, the distal conformal-coating 13d, and a middle conformal-coating 13m located between the proximal conformal-coating 13P and the distal conformal-coating 13d” (paragraph 95, lines 1-5; see further Fig. 3) and “A wire grid polarizer (WGP)” (abstract, line 1), i.e. a method of applying a metal oxide coating on a polarizer… deposit the metal oxide coating onto the polarizer… filling gaps between raised structure on the polarizer the raised structures extending from a substrate, covering a distal end of the raised structures, farthest from the substrate, forming a continuous layer of the metal oxide coating over the raised structures at the distal end.
DIWAN teaches “Thus, one or more of the proximal conformal-coating 13p, the middle conformal-coating 13m, and the distal conformal- coating 13d can have a thickness Tp, Tm, or Td that is at least 0.1 in one aspect, at least 0.5 nanometers in another aspect, or at least 1 nanometer in another aspect” (paragraph 53, lines 11-15), i.e. forming the metal oxide coating with a thickness of ≥ 30 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
 DIWAN is silent on injecting a solution into an oven, the solution including a water-reactive metal oxide precursor dissolved in an organic solvent, the oven having an internal pressure and temperature for the solution to be a gas inside of the oven; injecting water into the oven, the oven having an internal pressure and temperature for the water to be a gas inside of the oven; and reacting the metal oxide precursor with the water to vapor deposit the metal oxide coating onto the polarizer in the oven.
HONDA teaches “a linear polarizing plate (polarizer) 5 disposed on the other surface of the film base material 1” (paragraph 49, lines 10-13) and “The first barrier layer according to the present invention contains an inorganic material… Oxides, nitrides, or oxide-nitrides of a metal selected from Si, Al, In, Sn, Zn and Ti are more preferably used, and, in particular, oxides, nitrides, or oxide-nitrides of at least one of Si and Al are preferably used” (paragraph 65), i.e. applying a silicon dioxide coating onto the surface of a substrate. 
HONDA further teaches “Meanwhile, the chemical vapor deposition (CVD) method is a method of supplying a raw material gas containing a component of a target thin film to the base material and injecting… reactants into the oven… and the oven having an internal pressure and temperature for the reactants to be a gas inside of the oven as it teaches the reaction taking place in a gas phase and such conditions would be necessary for the materials to be in  gas phase.  A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
HONDA further teaches “As a raw material gas, a raw material gas becoming a desired inorganic layer may be appropriately selected, and for example, examples thereof include a metal compound such as a silicon compound” (paragraph 77, lines 1-4) and “Among them, examples of the silicon compound include… tetrakisdimethylaminosilane” (paragraph 78, lines 1-14), i.e. wherein the reactant is tetrakis(dimethylamino)silane. HONDA is silent on the water-reactive nature of tetrakis(dimethylamino)silane. However, such a property is inherent to the compound and, in light of the Applicant’s disclosure, it is inherent that tetrakis(dimethylamino)silane has that property. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999). Thereby HONDA teaches including a water-reactive metal oxide precursor.
	It would have been obvious to one of ordinary skill in the art to use the plasma CVD method of HONDA to form the silicon dioxide layer of DIWAN such that the process includes injecting reactants into an oven… the oven having an internal pressure and temperature for the reactants to be a gas inside of the oven wherein the reactants include a water-reactive metal oxide precursor  because HONDA teaches that such a method was known in the fabrication of polarizers to form silicon dioxide coatings with the same compositional makeup as the silicon dioxide layer of DIWAN.
HONDA and DIWAN is silent on the reactants being a solution including a water-reactive metal oxide precursor dissolved in an organic solvent and water.
HONDA is silent on the reactants involved in the CVD method other than the tetrakis(dimethylamino)silane.
	HIROSAWA teaches “The present invention provides an organic electroluminescent element containing a flexible substrate having thereon: a first gas barrier layer” (abstract, lines 1-3), "An inorganic sealing layer is formed" (paragraph 283, line 1), and "An inorganic sealing layer is preferably formed with a compound such as inorganic oxide, inorganic nitride, and inorganic carbide having a high sealing property. Specifically, it may be formed with: SiOx" (paragraph 286, lines 1-4).
HIROSAWA further teaches "The inorganic sealing layer may be formed with an atmospheric pressure plasma method by selecting conditions of: an organic metal compound as a raw ingredient (it is called as a raw material), a decomposition gas, a decomposition temperature, an input electric power. By a suitable selection, it is possible to selectively make a composition of: silicon oxide" (paragraph 288, lines 1-7) and "Examples of a decomposition gas which decomposes these raw material gasses containing silicon and produces an inorganic sealing material are: ... water vapor" (paragraph 292, lines 1-6).
	HIROSAWA teaches "As a raw material for forming the above-described inorganic sealing layer, it may be used any silicon compounds of gas, liquid and solid sates at ambient temperature and pressure ... when it is a liquid or a solid, it is used after evaporating with a means such as heating, bubbling, reduced pressure or ultrasonic irradiation ... moreover it may be used by diluting with a solvent, and injecting a solution into an oven, the solution including a water-reactive metal oxide precursor dissolved in an organic solvent… injecting water into the oven.
ing a solution and water in the oven, the solution including tetrakis(dimehtylamino)silane dissolved in cyclohexane.	HIROSAWA teaches "The above-described discharge gas and a reactive gas are mixed, and this is supplied as a thin layer forming (mixture) gas in an atmospheric pressure plasma generating apparatus (plasma generating apparatus) to result in formation of a layer" (paragraph 294, lines 1-5), i.e. reacting the metal oxide precursor with the water to vapor deposit the metal oxide coating onto the polarizer in the oven.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the injection method of HIROSAWA in the combined process of HONDA and DIWAN such that the process includes injecting a solution into an oven, the solution including a water-reactive metal oxide precursor dissolved in an organic solvent… injecting water into the oven.. reacting the metal oxide precursor with the water to vapor deposit the metal oxide coating onto the polarizer in the oven because HIROSAWA teaches that such a method can provide the reactants to a plasma CVD chamber so that the formation of a silicon dioxide can take place.
	As for claim 7, DIWAN is silent on the method further comprising placing the polarizer in the oven, and wherein an order of steps of the method is: placing the polarizer in the oven, injecting the solution into the oven, injecting the water into the oven, then reacting the metal oxide precursor with the water.
HONDA teaches an alternative method to the plasma CVD method of forming the layer using the same reactants and water, known as ALD. Specifically, HONDA teaches “the ALD method, plural gases are alternately switched and supplied onto a base material, a monoatomic layer (gas molecule layer) is injecting one reactant gas into the oven, injecting another reactant into the oven, and then reacting the reactants to form a layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the method further comprising placing the polarizer in the oven, and wherein an order of steps of the method is: placing the polarizer in the oven, injecting the solution into the oven, injecting the water into the oven, then reacting the metal oxide precursor with the water in the combined method of HONDA, HIROSAWA and DIWAN because HONDA teaches that “this method is a method of using plural low energy gases, the method has advantages that pinholes or damages less easily occur and a high-density monoatomic film can be obtained” (paragraph 82, lines 4-7).
As for claim 8, DIWAN and HONDA are silent on the solution and water.
HIROSAWA teaches "When a deposition gas contains a raw material gas and a reactive gas, it is preferable that the deposition gas contains the reactive gas at a percentage not too higher than the theoretical percentage of the reactive gas required for complete reaction of the raw material gas and the reactive gas. If the percentage of the reactive gas is too high, the obtained gas barrier layer 122 cannot yield a sufficient distribution of light" (paragraph 396), i.e. wherein the ratio of the gases used in a plasma deposition process effect the final product. 
Thereby, it would have been within the skill of the ordinary artisan at the time of effective filing to design the volumetric percent ratio of the solution to the water injected into the oven such that a desired silicon dioxide coating is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 9, DIWAN further teaches “Plasma cleaning the WGP… Plasma cleaning can generate more reactive groups on the surface (i.e. surface of the ribs 12, proximal conformal-coating 13p or middle conformal-coating 13m), thus improving bonding… Non-limiting examples of plasma include O2” (paragraph 118-120), i.e. activating a surface of the polarizer with an oxygen plasma.
As argued above in the rejection of claim 6, DIWAN, HONDA and HIROSAWA teach, in combination, injecting the solution and the water in to the oven; and vapor-depositing the metal oxide coating onto the surface of the polarizer.
DIWAN is silent on the wherein a deposition step is performed at least three times.
However, Examiner notes that DIWAN does teach activating the surface of the polarize with the plasma prior to an application of a coating layer. 
HONDA further teaches “The first barrier layer may have a laminate structure formed of plural sub layers. In this case, the respective sub layers may have the same composition or different compositions. In a case where the first barrier layer includes a sub layer, the number of sub layers is generally about 1 to 100” (paragraph 72), i.e. a range that overlaps with performing a deposition step in the oven at least three times. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
It would have been therefore obvious to one of ordinary skill in the art to have further wherein a deposition step is performed at least three times, the deposition step including the following steps in the following order: activating the surface of the polarizer with the plasma; injecting the solution and the water into the oven; and vapor depositing the metal oxide coating onto the surface of the polarizer in the process of DIWAN, HONDA and HIROSAWA, because HONDA teaches that such a process was known for creating a desired silicon oxide layer on a surface.
As for claim 10, DIWAN further teaches “Plasma cleaning the WGP… Plasma cleaning can generate more reactive groups on the surface (i.e. surface of the ribs 12, proximal conformal-coating 13p or middle conformal-coating 13m), thus improving bonding… Non-limiting examples of plasma include O2” (paragraph 118-120), i.e. wherein the plasma is an oxygen plasma.
As for claim 11, DIWAN and HONDA are silent on the organic solvent. 
HIROSAWA teaches "As a raw material for forming the above-described inorganic sealing layer, it may be used any silicon compounds of gas, liquid and solid sates at ambient temperature and pressure ... when it is a liquid or a solid, it is used after evaporating with a means such as heating, bubbling, reduced pressure or ultrasonic irradiation ... moreover it may be used by diluting with a solvent, and organic solvents such as methanol, ethanol, and n-hexane," (paragraph 290, lines 1-9), HIROSAWA further gives examples of useful solvents for solutions throughout the art including" ... hexane, cyclohexane" (paragraph 75, lines 1-4). Examiner notes, that as referenced in paragraph 22 of the instant specification, cyclohexane is an organic solvent that has a water solubility of ≤ 0.01 mo/IL at 25°C. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the injection method of HIROSAWA in the combined process of HONDA and DIWAN such that the process includes wherein the organic solvent has a water solubility of ≤ 0.01 mo/IL at 25°C because HIROSAWA teaches that such a method can provide the reactants to a plasma CVD chamber so that the formation of a silicon dioxide can take place.
As for claim 12, DIWAN and HONDA are silent on the solvent. 
HIROSAWA teaches "it may be used by diluting with a solvent" (paragraph 290, lines 7-8), wherein the dilution is in any range, i.e. a range that overlaps with wherein the solution includes ≥ 10 and ≤40 volumetric percent tetrakis(dimethylamino)silane dissolved in ≥ 60 and ≤90 volumetric percent cyclohexane.
HIROSAWA further teaches "Therefore, with respect to the inorganic sealing layer, it is preferable to employ a material having a function of preventing penetration of water or oxygen" (paragraph 284, lines 3-6).
It would have been obvious to one of ordinary skill before the effective filing date to have a range that overlaps with wherein the solution includes ≥ 10 and ≤40 volumetric percent tetrakis(dimethylamino)silane dissolved in ≥ 60 and ≤90 volumetric percent cyclohexane in the process of LINFORD because HIROSAWA teaches that such coating steps can produce the necessary gas phase reactants to a plasma CVD chamber such that a silicon dioxide coating can be formed.
In the alternative, it is well within the skill of the ordinary artisan to design the composition such that the tetrakis(dimethylamino)silane is properly diluted in the solvent such that a solution is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617  F.2d 272, 205 USPQ215.
As for claim 13, DIWAN teaches “A silicon dioxide conformal-coating can be located between the silane conformal-coating and the ribs 12… The silicon dioxide conformal-coating can be… or the middle conformal-coating 13m” (paragraph 88, lines 1-6), i.e. the metal oxide coating includes silicon dioxide.
DIWAN is silent on wherein the water-reactive metal oxide precursor includes tetrakis(dimethylamino)silane and the organic solvent includes cyclohexane.
HONDA further teaches “As a raw material gas, a raw material gas becoming a desired inorganic layer may be appropriately selected, and for example, examples thereof include a metal compound such as a silicon compound” (paragraph 77, lines 1-4) and “Among them, examples of the silicon compound include… tetrakisdimethylaminosilane” (paragraph 78, lines 1-14), i.e. wherein the reactant is tetrakis(dimethylamino)silane.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have water-reactive metal oxide precursor includes tetrakis(dimethylamino)silane and the organic solvent includes cyclohexane in the process of DIWAN to form the conformal silicon dioxide coating because HONDA teaches that tetrakis(dimethylamino)silane was a known precursor for silicon dioxide and HIROSAWA teaches that using a solution of the precursor with an organic solvent—cyclohexane identified as an organic solvent—can provide the necessary reactants to the plasma chamber in the CVD application method of HONDA.
DIWAN teaches “Thus, one or more of the proximal conformal-coating 13p, the middle conformal-coating 13m, and the distal conformal- coating 13d can have a thickness Tp, Tm, or Td that is at least 0.1 in one aspect, at least 0.5 nanometers in another aspect, or at least 1 nanometer in another aspect” (paragraph 53, lines 11-15), i.e. a range that overlaps with wherein vapor depositing forms the metal oxide coating with a thickness of ≥ 30 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 16, Examiner notes that in paragraph 13 of the specification, metal oxide is specifically defined as including both metal oxides and metalloid oxides.
method of applying a metal oxide coating on a polarizer.
DIWAN further teaches “Plasma cleaning the WGP… Plasma cleaning can generate more reactive groups on the surface (i.e. surface of the ribs 12, proximal conformal-coating 13p or middle conformal-coating 13m), thus improving bonding… Non-limiting examples of plasma include O2” (paragraph 118-120), i.e. activating a surface of the polarizer in an activation plasma, and wherein the plasma cleaning occurs before the deposition of a material to improve the bonding of that material to the underlying surface.
DIWAN is silent on in an oven, the method comprising performing a deposition step in the oven at least three times, the deposition step including the following steps in the following order… injecting a metal oxide precursor into the oven, the oven having an internal pressure and temperature for the metal oxide precursor to be a gas inside of the oven; reacting the polarizer, the metal oxide precursor, or both with a water gas… in the oven to cause vapor deposition of the metal oxide coating onto the polarizer in the oven.
In fact, Examiner notes that DIWAN appears to be entirely silent on the method by which this silicon dioxide layer is applied.
HONDA teaches “a linear polarizing plate (polarizer) 5 disposed on the other surface of the film base material 1” (paragraph 49, lines 10-13) and “The first barrier layer according to the present invention contains an inorganic material… Oxides, nitrides, or oxide-nitrides of a metal selected from Si, 
HONDA further teaches “Meanwhile, the chemical vapor deposition (CVD) method is a method of supplying a raw material gas containing a component of a target thin film to the base material and depositing a film by chemical reaction on the substrate surface or gas phase. Further, there is a method of generating plasma or the like for the purpose of activating the chemical reaction, and examples thereof include a plasma CVD method” (paragraph 76, lines 1-5). Examiner notes that in HONDA’s CVD method there is inherently a chamber in which the reaction takes place and that the claim term oven is not specifically defined nor limited within the claim such that it can encompasses a plasma chamber, i.e. a plasma oven. Thereby, HONDA teaches i.e. injecting a metal oxide precursor into the oven, the oven having an internal pressure and temperature for the metal oxide precursor to be a gas inside of the oven… reacting… the metal oxide precursor… in the oven to cause vapor deposition of the metal oxide coating onto the polarizer in the oven as it teaches the reaction taking place in a gas phase and such conditions would be necessary for the materials to be in gas phase.  A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
HONDA further teaches “The first barrier layer may have a laminate structure formed of plural sub layers. In this case, the respective sub layers may have the same composition or different compositions. In a case where the first barrier layer includes a sub layer, the number of sub layers is generally about 1 to 100” (paragraph 72), i.e. a range that overlaps with performing a deposition step in the oven at least three times, the deposition including the… steps in… order. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art to use the plasma CVD method of HONDA to form the silicon dioxide layer of DIWAN such that the process includes in an oven injecting a metal oxide precursor into the oven, the oven having an internal pressure and temperature for the metal oxide precursor to be a gas inside of the oven… reacting… the metal oxide precursor… in the oven to cause vapor deposition of the metal oxide coating onto the polarizer in the oven because HONDA teaches that such a method was known in the fabrication of polarizers to form silicon dioxide coatings with the same compositional makeup as the silicon dioxide layer of DIWAN.
DIWAN and HONDA are silent on a water gas. 
HONDA is silent on the reactants involved in the CVD method other than the tetrakis(dimethylamino)silane.
	HIROSAWA teaches “The present invention provides an organic electroluminescent element containing a flexible substrate having thereon: a first gas barrier layer” (abstract, lines 1-3), "An inorganic sealing layer is formed" (paragraph 283, line 1), and "An inorganic sealing layer is preferably formed with a compound such as inorganic oxide, inorganic nitride, and inorganic carbide having a high sealing property. Specifically, it may be formed with: SiOx" (paragraph 286, lines 1-4).
HIROSAWA further teaches "The inorganic sealing layer may be formed with an atmospheric pressure plasma method by selecting conditions of: an organic metal compound as a raw ingredient (it is called as a raw material), a decomposition gas, a decomposition temperature, an input electric power. By a suitable selection, it is possible to selectively make a composition of: silicon oxide" (paragraph 288, lines 1-7) and "Examples of a decomposition gas which decomposes these raw material gasses 
	HIROSAWA teaches "The above-described discharge gas and a reactive gas are mixed, and this is supplied as a thin layer forming (mixture) gas in an atmospheric pressure plasma generating apparatus (plasma generating apparatus) to result in formation of a layer" (paragraph 294, lines 1-5), i.e. reacting… the metal oxide precursor… with a water gas… in the oven to cause vapor deposition of the metal oxide coating on to the polarizer in the oven.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the injection method of HIROSAWA in the combined process of HONDA and DIWAN such that the process includes reacting… the metal oxide precursor… with a water gas… in the oven to cause vapor deposition of the metal oxide coating on to the polarizer in the oven because HIROSAWA teaches that such a method can provide the reactants to a plasma CVD chamber so that the formation of a silicon dioxide can take place.
	As for claim 18, DIWAN further teaches “Plasma cleaning the WGP… Plasma cleaning can generate more reactive groups on the surface (i.e. surface of the ribs 12, proximal conformal-coating 13p or middle conformal-coating 13m), thus improving bonding… Non-limiting examples of plasma include O2” (paragraph 118-120), i.e. wherein the activation plasma is an oxygen plasma.
As for claim 19, DIWAN teaches “A silicon dioxide conformal-coating can be located between the silane conformal-coating and the ribs 12… The silicon dioxide conformal-coating can be… or the middle conformal-coating 13m” (paragraph 88, lines 1-6), i.e. the metal oxide coating includes silicon dioxide.
DIWAN is silent on wherein the water-reactive metal oxide precursor includes tetrakis(dimethylamino)silane and the organic solvent includes cyclohexane.
HONDA further teaches “As a raw material gas, a raw material gas becoming a desired inorganic layer may be appropriately selected, and for example, examples thereof include a metal compound such tetrakis(dimethylamino)silane.
HIROSAWA teaches "As a raw material for forming the above-described inorganic sealing layer, it may be used any silicon compounds of gas, liquid and solid sates at ambient temperature and pressure ... when it is a liquid or a solid, it is used after evaporating with a means such as heating, bubbling, reduced pressure or ultrasonic irradiation ... moreover it may be used by diluting with a solvent, and organic solvents such as methanol, ethanol, and n-hexane," (paragraph 290, lines 1-9), HIROSAWA further gives examples of useful solvents for solutions throughout the art including" ... hexane, cyclohexane" (paragraph 75, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have water-reactive metal oxide precursor includes tetrakis(dimethylamino)silane and the organic solvent includes cyclohexane in the process of DIWAN to form the conformal silicon dioxide coating because HONDA teaches that tetrakis(dimethylamino)silane was a known precursor for silicon dioxide and HIROSAWA teaches that using a solution of the precursor with an organic solvent—cyclohexane identified as an organic solvent—can provide the necessary reactants to the plasma chamber in the CVD application method of HONDA.
As for claim 20, DIWAN teaches “Thus, one or more of the proximal conformal-coating 13p, the middle conformal-coating 13m, and the distal conformal- coating 13d can have a thickness Tp, Tm, or Td that is at least 0.1 in one aspect, at least 0.5 nanometers in another aspect, or at least 1 nanometer in another aspect” (paragraph 53, lines 11-15), i.e. a range that overlaps with the deposition step in the oven at least three times forms the silicon dioxide coating, after the repeated deposition steps, with a thickness of ≥ 30 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 21, DIWAN and HONDA are silent on the solution and the water.
HIROSAWA teaches "When a deposition gas contains a raw material gas and a reactive gas, it is preferable that the deposition gas contains the reactive gas at a percentage not too higher than the theoretical percentage of the reactive gas required for complete reaction of the raw material gas and the reactive gas. If the percentage of the reactive gas is too high, the obtained gas barrier layer 122 cannot yield a sufficient distribution of light" (paragraph 396), i.e. wherein the ratio of the gases used in a plasma deposition process effect the final product. 
Thereby, it would have been within the skill of the ordinary artisan at the time of effective filing to design the volumetric percent ratio of the solution to the water injected into the oven such that a desired silicon dioxide coating is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Response to Arguments
Examiner notes that previous rejection has been withdrawn and a new rejection stands. However, in the interest of compact prosecution, Examiner will address a few of Applicant's arguments with regards to HIROSAWA, as that art is still applied.

Applicant’s principal arguments with regards to HIROSAWA are:
(a) Applicant points out that HIROSAWA teaches many combinations and asserts that because there are so many combinations that one of ordinary skill in the art would not think to use tetrakis(dimethylamino)silane.

(c) HIROSAWA is silent on polarizers and is therefore non-analogous art.
(d) HIROSAWA's layer is different from the layer being applied in the primary art, as it is called a sealing layer rather than a conformal layer, and further the solvent teaching of cyclohexane is referencing a different layer in HIROSAWA. As such there is no teaching in HIROSAWA to combine those.
(e) Applicant makes several arguments regarding teaching away.

In response please consider the following remarks:
(a) Examiner disagrees. As illustrated by HIROSAWA, and now further HONDA, tetrakis(dimethylamino)silane was a well-known precursor for forming silicon dioxide layers. There are many well-known precursors for a silicon layers, many well-known organic solvents and many well-known decomposition gases, not render a specific one of those precursors, solvents and decompositions gases nonobvious. HIROSAWA teaches the combination and it well within the skill of the ordinary artisan to perform the routine experimentation necessary to arrive at the claimed invention.
(b) Examiner notes that primary piece of art is silent on the method by which the silicon dioxide conformal layer is formed and it would be well within the skill of the ordinary artisan to look to other pieces of art in order to determine how to apply such a layer. Thus it would be well within the skill of the ordinary artisan to apply HIROSAWA’s and now HONDA’s teachings to form the silicon dioxide conformal layer of DIWAN as the layers are identical in composition and are known in the state of the art.
Applicant's argument appears to be one in which they are proposing a different rejection based on a different rationale than the one provided by the Examiner and then arguing against that different rejection.
This cannot be considered persuasive as it does not actually address the rejection.
(c) Examiner disagrees. HIROSAWA is relevant as it teaches how to form silicon dioxide layers of the same composition as the ones used by DIWAN. Simply because the art refers to the layers with different 
(c) Examiner respectfully points out that the rejection provided rationales on why the combination would be obvious to one of ordinary skill in the art. Merely because HIROSAWA is silent on something does not mean that one of ordinary skill in the art could not recognize functionally equivalent materials or make simple substitutions. Specifically, HIROSAWA refers the use of organic solvents in the formation of silicon dioxide layer after listing several organic solvents including cyclohexane previously in the disclosure. The mere fact that HIROSAWA did not repeat the list of organic solvents for a second time does not mean that one of ordinary skill in the art would not recognize that cyclohexane was an organic solvent and could therefore be used in the forming the silicon dioxide layer.
As a general note, Applicant's arguments appear to be based on an assumption that the ordinary artisan is only capable of repeating what was explicitly, singularly stated by the prior art as restricted by specific terminology while restricting broader teachings to only be limited to their stated examples. Examiner disagrees with this. The skill of the ordinary artisan in the chemical vapor deposition of silicon dioxide is high, and that artisan is more than capable that recognizing that when HIROSAWA lists cyclohexane as an organic solvent and then later refers generally to organic solvent, that cyclohexane is an organic solvent that can be used there.
(e) Examiner notes that Applicant's arguments were with respect to LINFORD which is nor longer relied upon. However, in the interest of compact prosecution, Examiner respectfully points out that the section of LINFORD referred to by the Applicant does not constitute a teaching away--specifically LINFORD teaches that "it CAN be important to have a sufficiently small thickness" (paragraph 54, lines 1-2; emphasis added). The thinner thickness range taught by LINFORD are therefore merely embodiments of an invention that CAN be necessary, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717